DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed on 03/22/2021 has been entered. Claims 1-20 are pending. 

Claim Interpretation
	The limitation “substantially rice ball shape” in claims 4 and 13, is interpreted as an omusubi-shape (page 11, ¶ 0017 of the specification). No definition of “omusubi-shape” was provided, so Examiner relies upon the customary meaning of omusubi, which is understood to be a rounded triangular cylindrical shape.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-2, 5-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2014/0186092 A1) in view of Cybulski (US 2006/0072962 A1).
	Regarding claim 1, McDonald discloses an applicator (antiseptic applicator 500) for medical-use liquids (McDonald Fig. 5, ¶ 0004, 0033, 0038) comprising: 
	a handle section (container 800) comprising a hollow cylindrical member, a liquid container incorporated in the cylindrical member (McDonald Fig. 5, ¶ 0035), and a cleaver (closure mechanism 870) of the liquid container (McDonald Fig. 5, ¶ 0038-0039), as the mechanism of McDonald is an external pressure applying means and a seal peeling means as described in the specification of the present application ¶ 0016; and
	an applying section comprising an attachment plate (flange 630) of an application pad (application member 700) fixed to a lower end (distal end 610) of the cylindrical member to be an inclined cross section, and the application pad fixed to the attachment plate (McDonald Fig. 5, ¶ 0031-0032); wherein
	the attachment plate is provided with only one inclined outflow hole (distal fluid passage 670) opened inclinedly with respect to the base bottom section (bottom of flange 630) such that a solution released and discharged near the base bottom section center from the liquid container flows out toward an attachment plate distal end direction (McDonald Fig. 5, ¶ 0036).

	Cybulski, however, teaches a surgical prep solution applicator (Cybulski Figs. 1, 11, ¶ 0022) in the same field of endeavor, with an attachment plate (distributor element 40) provided with a bank section (exterior rib 42b) which is formed thicker (as the ribs are projecting elements Cybulski ¶ 0039) at a peripheral edge (Cybulski ¶ 0057, Fig. 11), a base bottom section (surface enclosed by 42b) formed as a recess in a center, and a weir (interior rib 42a) provided in an arcuate shape or a crescent shape, as Cybulski teaches the ribs surrounding the orifice can be curved (Cybulski ¶ 0041), in the base bottom section in the attachment plate distal end direction from the inclined outflow hole (direction toward pad 16 in Cybulski Fig. 1), the inclined outflow hole being located on a center side of the arc (see Annotated Fig. 1 below), wherein the weir is independent and not linked with the bank section (Cybulski Fig. 11, ¶ 0057). Cybulski teaches the distributor element configuration to deliver surgical prep liquid in a controlled and uniform coating to promote efficiency (as motivated by Cybulski ¶ 0040) and one of ordinary skill in the art would know to provide a range of configurations and orientations of components to accommodate consumer preference. 

    PNG
    media_image1.png
    219
    279
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 11 of Cybulski with an overlap of a curved weir to replace rib 42a, as described in ¶ 0041. The right orifice 46 is located on a center side of the arc.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of McDonald to include a thicker bank section, a recessed base bottom section, and a curved weir independent from the bank section, as taught by Cybulski, to deliver surgical prep liquid in a controlled and uniform coating to promote efficiency and to provide a range of configurations and orientations of components to accommodate consumer preference.

	Regarding claim 2, all of the elements of the current invention have been substantially disclosed by McDonald and Cybulski, as applied above except the cylindrical member being formed in a cylindrical shape having a taper that narrows downward. 
	Cybulski further teaches the cylindrical member to be formed in a cylindrical shape having a taper (shoulder 24) that narrows downward (Cybulski Fig. 1, ¶ 0034) to support the collar (as motivated by Cybulski ¶ 0034). 
re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 5, all of the elements of the current invention have been substantially disclosed by McDonald and Cybulski as applied above in claim 1. McDonald further discloses the center axis of the cylindrical member to be inclined with respect to an attachment plate upper surface on a basis of the attachment plate upper surface (see Annotated Fig. 2 below); however, McDonald is silent to the amount of this incline although it appears to be around 40 to 50°.

    PNG
    media_image2.png
    511
    594
    media_image2.png
    Greyscale

Annotated Fig. 2: Fig. 5 of McDonald indicating the incline of the cylindrical member with respect to the attachment plate upper surface. 

Cybulski further teaches a center axis of the cylindrical member to be inclined at 45 degrees with respect to an attachment plate upper surface on a basis of attachment plate upper surface (Cybulski ¶ 0024, Fig. 1). 45 degrees is within the claimed range of 40 to 50°. This angle would allow for an ergonomic handle and direct the flow of the solution to the pad. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical member of the combination device of McDonald and Cybulski to be inclined at 45 degrees with respect to an attachment plate upper surface, as taught by Cybulski, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 

Regarding claims 6 and 7, all of the elements of the current invention have been substantially disclosed by McDonald and Cybulski, as applied above in claim 1, except that the weir is 0.1 to 1 mm higher than the bank section (claim 6) and the weir is 0.25 to 0.75 mm higher than the bank section (claim 7). 
However, Cybulski further teaches the weir to be higher than the bank section in a vertical direction with respect to an attachment plate upper surface on a basis of the attachment plate upper surface (Cybulski ¶ 0043). Cybulski doesn’t explicitly state the weir to be 0.1 to 1 mm, or 0.25 to 0.75 mm, higher than the bank section; however, as applicant appears to have placed no criticality on the height difference to the weir and the bank, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the weir to be 0.1 to 1 mm, or 0.25 to 0.75 mm, higher than the bank section in a vertical direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Doing so would help to direct the solution released from the outflow hole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weir of the combination device of McDonald and Cybulski, to be 0.1 to 1 mm (claim 6), or 0.25 to 0.75 mm (claim 7), higher than the bank section in a vertical direction with respect to an attachment plate 

Regarding claims 8 and 20, all of the elements of the current invention have been substantially disclosed by McDonald and Cybulski, as applied above in claims 1 and 6, except the weir provided in an arcuate or crescent shape is inclined at 40 to 50°.
As described above, Cybulski teaches the weir to be provided in an arcuate or crescent shape (Cybulski Fig. 11, ¶ 0041), and another embodiment of Cybulski (Cybulski Fig. 3) teaches the weir provided in an arcuate of crescent shape (interior rib 42a) to be inclined at 45° in a direction further away from a center side of an arc toward an upper end of the weir on a basis of a base bottom section surface (Cybulski ¶ 0044, Fig. 3) to project from the surface to direct the dispensed fluid (as motivated by Cybulski ¶ 0044). 45 degrees is within the claimed range of 40 to 50°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weir of the combination device of McDonald and Cybulski to be inclined at 45° in a direction further away from a center side of an arc toward an upper end of the weir on a basis of a base bottom section surface, as taught by Cybulski, to direct the dispensed fluid, and since changes in shape represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 9, all of the elements of the current invention have been substantially disclosed by McDonald and Cybulski as applied above in claim 1, except that the weir is higher than the bank section in a vertical direction. 
Cybulski further teaches the weir to be higher than an edge section (edge 50) in a vertical direction with respect to an attachment plate upper surface on a basis of the attachment plate upper surface (Cybulski Fig. 3, ¶ 0043). Since the embodiment shown in Fig. 11 of Cybulski includes rib (42b) as the edge, it can be understood that rib (42a) can be made higher than rib (42b) at the edge (50) to support the pad and to direct the dispensed fluid. Further, it can be understood that since the weir is described to be the highest structure on the attachment plate that connects to the application pad, that a top section of the weir bites into the application pad. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weir of the combination device of McDonald and Cybulski, to be higher than the bank section in a vertical direction with respect to an attachment plate upper surface on a basis of the attachment plate upper surface, and a top section of the weir bites into the application pad, as taught by Cybulski, to support the pad and to direct the dispensed fluid, and since changes in shape represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 10, all of the elements of the current invention have been substantially disclosed by McDonald and Cybulski, as applied above in claim 1. McDonald further discloses the applicator to be used with solutions including medical-use liquid, chlorohexidine gluconate liquid (McDonald ¶ 0023). 

Regarding claim 11, all of the elements of the current invention have been substantially disclosed by McDonald and Cybulski as applied above in claim 1, except the viscosity of the medical-use liquid is 0.5 to 15.0 mPa·s. 
Cybulski further teaches the medical-use liquid to have a viscosity of less than about 500 cps (Cybulski ¶ 0050). 500 cps is equal to 500 mPa·s. Additionally, Cybulski teaches the applicator to be used with, for example, ethyl alcohol or ethanol, having a known viscosity of about 1 mPa·s. The viscosity of ethyl alcohol is within the claimed range. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the applicator of McDonald and Cybulski with a medical-use liquid having a viscosity of 0.5 to 15.0 mPa·s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

6.	Claims 3-4 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Cybulski and further in view of Korogi (US 2010/0168638 A1).
Regarding claims 3 and 12, all of the elements of the current invention have been substantially disclosed by McDonald and Cybulski, as applied above in claim 1 and 2, except wherein the cleaver of the liquid container is an actuator sleeve inserted into the cylindrical member. 
Korogi, however, teaches an applicator (14) in the same field of endeavor (Korogi Figs. 1A-C), with a cleaver in the form of an actuator sleeve (26) inserted into the cylindrical member (Korogi Figs. 1A-1C, ¶ 0043). Korogi teaches the actuator sleeve to easily release fluid from the container to the applicator pad (as motivated by Korogi ¶ 0076). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the cleaver of the applicator of McDonald and Cybulski, with an actuator sleeve inserted into the cylindrical member as the cleaver, as taught by Korogi, would have achieved the predictable result of releasing fluid from the liquid container to the application pad. 

Regarding claims 4 and 13, all of the elements of the current invention have been substantially disclosed by McDonald and Cybulski, as applied above in claim 1 and McDonald and Cybulski and Korogi as applied above in claim 12, except the application pad and the attachment plate being in a substantially rice ball shape.  
Korogi, however, teaches an applicator (14) in the same field of endeavor (Korogi Figs. 1A-C), with an application pad (applicator pad 24) and an attachment plate (base 22) to be substantially triangular with rounded edges (Korogi ¶ 0065, Figs. 1A-1C, 4A-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the application pad and the attachment plate of the combination applicator of McDonald and Cybulski and the combination applicator or McDonald, Cybulski and Korogi, to be substantially rice ball shaped, as taught by Korogi, to enable the applicator to be used more easily on surfaces with a variety of contours, and since changes in shape represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 14, all of the elements of the current invention have been substantially disclosed by McDonald, Cybulski and Korogi as applied above in claim 13. McDonald further discloses the center axis of the cylindrical member to be inclined with respect to an attachment plate upper surface on a basis of the attachment plate upper surface (see Annotated Fig. 2 above); however, McDonald is silent to the amount of this incline although it appears to be around 40 to 50°.
Cybulski further teaches a center axis of the cylindrical member to be inclined at 45 degrees with respect to an attachment plate upper surface on a basis of attachment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical member of the combination device of McDonald, Cybulski and Korogi to be inclined at 45 degrees with respect to an attachment plate upper surface, as taught by Cybulski, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Doing so would allow for an ergonomic handle and direct the flow of the solution to the pad. 

Regarding claim 15, all of the elements of the current invention have been substantially disclosed by McDonald, Cybulski and Korogi, as applied above in claim 14, except that the weir is 0.1 to 1 mm higher than the bank section.
However, Cybulski further teaches the weir to be higher than the bank section in a vertical direction with respect to an attachment plate upper surface on a basis of the attachment plate upper surface (Cybulski ¶ 0043). Cybulski doesn’t explicitly state the weir to be 0.1 to 1 mm higher than the bank section; however, as applicant appears to have placed no criticality on the height difference to the weir and the bank, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the weir to be 0.1 to 1 mm higher than the bank section in a vertical direction, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233. Doing so would help to direct the solution released from the outflow hole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weir of the combination device of McDonald, Cybulski and Korogi, to be 0.1 to 1 mm higher than the bank section in a vertical direction with respect to an attachment plate upper surface on a basis of the attachment plate upper surface, as taught by Cybulski, to help direct the solution released from the outflow hole. 

Regarding claim 16, all of the elements of the current invention have been substantially disclosed by McDonald, Cybulski and Korogi, as applied above in claim 15, except the weir provided in an arcuate or crescent shape is inclined at 40 to 50°.
As described above, Cybulski teaches the weir to be provided in an arcuate or crescent shape (Cybulski Fig. 11, ¶ 0041), and another embodiment of Cybulski (Cybulski Fig. 3) teaches the weir provided in an arcuate of crescent shape (interior rib 42a) to be inclined at 45° in a direction further away from a center side of an arc toward an upper end of the weir on a basis of a base bottom section surface (Cybulski ¶ 0044, Fig. 3) to project from the surface to direct the dispensed fluid (as motivated by Cybulski ¶ 0044). 45 degrees is within the claimed range of 40 to 50°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weir of the combination device of McDonald, Cybulski and Korogi to be inclined at 45° in a direction further away from a re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 17, all of the elements of the current invention have been substantially disclosed by McDonald, Cybulski and Korogi as applied above in claim 16, except that the weir is higher than the bank section in a vertical direction. 
Cybulski further teaches the weir to be higher than an edge section (edge 50) in a vertical direction with respect to an attachment plate upper surface on a basis of the attachment plate upper surface (Cybulski Fig. 3, ¶ 0043). Since the embodiment shown in Fig. 11 of Cybulski includes rib (42b) as the edge, it can be understood that rib (42a) can be made higher than rib (42b) at the edge (50) to support the pad and to direct the dispensed fluid. Further, it can be understood that since the weir is described to be the highest structure on the attachment plate that connects to the application pad, that a top section of the weir bites into the application pad. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weir of the combination device of McDonald, Cybulski and Korogi, to be higher than the bank section in a vertical direction with respect to an attachment plate upper surface on a basis of the attachment re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 18, all of the elements of the current invention have been substantially disclosed by McDonald, Cybulski and Korogi as applied above in claim 17. McDonald further discloses the applicator to be used with solutions including medical-use liquid, chlorohexidine gluconate liquid (McDonald ¶ 0023). 

Regarding claim 19, all of the elements of the current invention have been substantially disclosed by McDonald, Cybulski and Korogi as applied above in claim 18, except the viscosity of the medical-use liquid is 0.5 to 15.0 mPa·s. 
Cybulski further teaches the medical-use liquid to have a viscosity of less than about 500 cps (Cybulski ¶ 0050). 500 cps is equal to 500 mPa·s. Additionally, Cybulski teaches the applicator to be used with, for example, ethyl alcohol or ethanol, having a known viscosity of about 1 mPa·s. The viscosity of ethyl alcohol is within the claimed range. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the applicator of McDonald, Cybulski and Korogi with a In re Aller, 105 USPQ 233.

Response to Arguments
7.	Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
	Regarding Applicant’s response to the claim interpretation of “substantially rice ball shape” (p. 2/22 of remarks), Examiner notes that Applicant has not provided a further intended interpretation of the limitation beyond what is provided in the present specification and figures, which would be a rounded triangular cylindrical shape. Although the term “omusubi” is not included in the claims, “substantially rice ball shape” does not provide any shape consideration on its own and is therefore interpreted in light of the specification.   
	Regarding Applicant’s arguments to the rejection under 103 of claim 1 (beginning p. 3/22) over McDonald in view of Cybulski; Examiner respectfully disagrees. Under the heading Applicant’s Remarks on MCDONALD (beginning p. 10/22), Examiner acknowledges the McDonald is silent to “the attachment plate provided with a bank section which is formed thicker at a peripheral edge, a base bottom section formed as a recess in a center, and a weir provided in an arcuate shape or a crescent shape in the base bottom section in the attachment plate distal end direction from the inclined 
Applicant asserts the purposes of the present invention (for uniform exudation of liquid, prevention of liquid leak, and uniform application of liquid; p. 11) as well as the purpose of the McDonald device (for control of the flow rate; p. 11), to be different. Applicant's argument to the purposes of the device amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, one of ordinary skill in the art would understand these purposes to be interrelated. Additionally, the purpose of the present invention is not recited in the rejected claims; even so, the McDonald device is capable of this intended use.
Applicant further asserts that McDonald is silent to an attachment plate that “is provided with a bank section which is formed thicker at a peripheral edge, a base bottom section formed as a recess in a center, only one inclined outflow hole opened inclinedly with respect to the base bottom section such that a solution released and discharged near the base bottom section center from the liquid container flows out toward an attachment plate distal end direction” (p. 11). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding the argument that “the flange 630 does not in fact include any inclined outflow hole, much less the precisely claimed only one inclined outflow hole opened is provided with… only one inclined outflow hole…”. McDonald (Fig. 5, Annotated Fig. 2) clearly shows the arrangement of the only one outflow hole (670) provided in the attachment plate (630); the flange being the extending plate at the distal portion of the device and the outflow hole within the plate and being inclined with respect to the direction of the plate (see figure below). 

    PNG
    media_image3.png
    412
    556
    media_image3.png
    Greyscale

Examiner agrees that all of the elements of the invention as claimed in claim 1, are not disclosed solely by McDonald, as acknowledged in the rejection. Cybulski is maintained to cure these deficiencies. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments under the heading Applicant’s Remarks on CYBULSKI (beginning p. 15/22), Examiner notes that Cybulski is not the primary reference. The feature of “only one inclined outflow hole” is taught, as stated above in the rejection, by McDonald. In response to applicant's argument that this element is not taught in Cybulski, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Cybulski is relied upon to teach the elements not taught in McDonald: “a bank section which is formed thicker at a peripheral edge, a base bottom section formed as a recess in a center, and a weir provided in an arcuate shape or a crescent shape in the base bottom section in the attachment plate distal end direction from the inclined outflow hole, the inclined outflow hole being located on a center side of the art, wherein the weir is independent and not linked with the bank section.”
Applicant asserts that the embodiment of Cybulski (Fig. 11) is not preferred, however, Cybulski includes this embodiment in its teachings, which highlights that, in at least some applications, this is a useful configuration and is therefore eligible as prior art. One of ordinary skill in the art would know that ribs/weirs, such as those disclosed in Cybulski, can be used to direct fluid. The statement that “the orifices 46 are in fluid communication around interior rib 42a”, as highlighted in Applicant’s arguments (p. 15, 
Applicant’s remark that “a person skilled in the art having read Cybulski would certainly not think to provide only one orifice” is not directly applicable to the rejection as applied. McDonald is the primary reference to which a rib would be obvious to add. McDonald has only one orifice. Cybulski is not the primary reference and is not being used to teach the configuration of orifices, the claimed invention is not required to be expressly suggested in all of the references.
Regarding the arguments to a curved weir not being sufficiently taught by Cybulski; Examiner respectfully disagrees. Examiner notes that Cybulski provides that “Illustrative embodiments of this invention are discussed and reference has been made to possible variations within the scope of this invention. These and other variations and modifications in the invention will be apparent to those skilled in the art without departing from the scope of this invention, and it should be understood that this invention is not limited to the illustrative embodiments set forth herein.” (Cybulski ¶ 0063). The annotated figure (reproduced below) included in the rejection is provided for clarity of this concept and is an example of one such possible variation. Cybulski clearly teaches a rib can be curved (¶ 0041), and that a rib can be independent from the bank (Fig. 11). Using this teaching, one of ordinary skill in the art would consider modifying a curve of the rib in any direction resulting in the rib being curved around an orifice, or “provided in an arcuate shape…the inclined outflow hole being located on a center side .

    PNG
    media_image1.png
    219
    279
    media_image1.png
    Greyscale

Further, in response to applicant's argument (p. 16) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the arguments under the heading Asserted Combination of MCDONALD and CYBULSKI (beginning p. 18/22), of since the prior art have different technical ideas from each other and from the present invention, that it is not reasonable to combine McDonald and Cybulski; Examiner respectfully disagrees. In response to applicant's argument that Cybulski and McDonald, have differing technical ideas from each other and from the present invention, or in other words is nonanalogous art, it has In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, these references are both in the same field of endeavor of fluid applicators, as well as they are both pertinent to the problem of controlling/directing fluid flow. Additionally, the purpose of the present invention is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a distribution element, rib/weir, as taught by Cybulski, in the device of McDonald, to direct the flow of fluid, as has already been addressed above.  
The arguments under the heading The Examiner’s Positions and Applicant’s Summary Remarks (beginning p. 19/22), have already been addressed in the responses as detailed above. Examiner maintains the rejections to claims 1-2, 5-11 and 20 under 35 USC over McDonald and Cybulski, and claims 2-4 and 12-19 further in view of Korogi. The rejections to the dependent claims are maintained for the reasons discussed above with respect to arguments to the independent claim. 
 
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        05/14/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781